MEMORANDUM OPINION
                                          No. 04-12-00295-CR

                                       John Manuel CASTILLO,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CR-2756W
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 25, 2012

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “is one in which the defendant

has waived his right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The

appeal must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on

June 5, 2012, this court issued an order stating this appeal would be dismissed pursuant to Rule
                                                                                       04-12-00295-CR


25.2(d) unless an amended trial court certification that shows defendant has the right of appeal

was made part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       No amended certification has been filed; therefore, this appeal is dismissed.



                                                       PER CURIAM


Do not publish




                                               -2-